Citation Nr: 0016482	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant had the requisite service for 
eligibility for pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

By letter dated November 1998, the Regional Office (RO) 
advised the appellant that his claim for pension benefits had 
been denied on the basis that he did not have qualifying 
service.  This appeal ensued.

In his substantive appeal received in March 1999 and during 
his hearing before the undersigned in February 2000, the 
veteran appeared to raise claims for service connection for 
various disabilities, to include tuberculosis.  Since these 
matters were not developed or certified for appeal, they are 
referred to the RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

The appellant was in beleaguered status from December 17, 
1941 to April 9, 1942, was in a no casualty status from April 
10, 1942 to March 21, 1945, and had regular Philippine Army 
service from March 22, 1945 to June 30, 1946.


CONCLUSION OF LAW

The requirements of basic eligibility for entitlement to 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
1521 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Several certifications of service are of record.  In January 
1951, the service department certified that the appellant had 
no recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The following month, it was certified that 
the appellant was in beleaguered status from December 17, 
1941 to April 9, 1942, was in a no casualty status from April 
10, 1942 to March 21, 1945, and had regular Philippine Army 
service from March 22, 1945 to June 30, 1946.  Finally, the 
service department certified in September 1951 that no record 
had been found to show that the appellant rendered service as 
a member of the Army of the United States or of the 
Philippine Scouts.

Of record is an April 1970 certification by the Armed Forces 
of the Philippines that noted that the appellant was inducted 
into the United States Armed Forces of the Far East in 
December 1941.  

In August 1998, the Philippine Veterans Affairs Office 
certified that the appellant was a pensioner of that officer.  

Analysis 

The governing provisions of 38 U.S.C.A. § 1521(a) provide, in 
pertinent part, that the VA shall pay a pension to each 
veteran of a period of war, who is permanently and totally 
disabled, including from a non-service-connected disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty; "active duty" means 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a) and 
(b).  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1(a).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.9.  
However, by statute, certain Philippine service is deemed not 
to be "active military service" for the purpose of conferring 
non service-connected pension benefits as a result of such 
service.  Specifically, service before July 1, 1946, in the 
organized military forces of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including guerrilla 
forces, shall not be deemed to have been active military 
service for the purpose of entitlement to non service-
connected pension benefits. 38 U.S.C.A. § 107(a).  This law 
has been held not to violate the United States Constitution.  
See Quiban v. Veterans Administration, 928 F.2d 1154, 1158 
(D.C. Cir. 1991); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The Court has also pointed out that "[c]ertain service in 
the organized forces of the Government of the Commonwealth of 
the Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 
38 U.S.C.A. § 107; Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992).  Pursuant to 38 U.S.C. § 501(a)(1), the Secretary has 
established by regulation requirements for verifying 
recognized service in the United States Armed Forces for 
purposes of eligibility to VA benefits.  See 38 C.F.R. 
§ 3.203."  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  

In sum, based on the evidence of record, there is no 
documentation of qualifying military service in this case.  
Inasmuch as the service department's verification of the 
appellant's service is binding on the VA, the Board concludes 
that the appellant is not deemed to be a "veteran" for 
purposes of entitlement to VA pension benefits.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the law.  

The Board observes that the proper course for the 
unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. 80,85.



ORDER

Since the appellant did not have the requisite service for 
eligibility for pension benefits, the appeal is denied.





		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

